WOODLEY, Judge.
This is a companion case to that of Roy Lee Sellers, No. 28293 this day decided, (page 560, this volume), appellant’s punishment for the violation of Art. 1436b, Sec. 1, V.A.P.C., having been assessed at one and one-half years confinement in the penitentiary.
*559The evidence is in all respects similar to the companion case, Appellant Parker also having signed a confession which was introduced in evidence.
No question is presented on this appeal other than those decided against appellant’s contention in the Sellers case.
The judgment is affirmed.